Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to amendment filed on October 8, 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Lim (US 2006/0119772).

Regarding claim 8, Lim, figure 10A-10B, discloses an electronic device, comprising: a substrate (142); and a first bonding pad (pads comprising element (part of element 135, and part of element 104) disposed on the substrate; wherein the first bonding pad comprises a first conductive layer (layer forming element 135) and a .  

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 102 (a1) (1) as being anticipated by Su (PCT/CN2017/112036, US 2020/0279891, relied upon for equivalent English Translation).
Regarding claim 8, Su, figure 1-2, discloses an electronic device, comprising: a substrate (250); and a first bonding pad (pads comprising element 600 and 400) disposed on the substrate; wherein the first bonding pad comprises a first conductive layer (layer forming element 600) and a second conductive layer (layer forming element 400); wherein at least part of an orthographic projection of the second conductive layer on the substrate does not overlap the orthographic projection of the first conductive layer on the substrate (see figure), and wherein the first conductive layer is electrically connected to a first circuit wire and the second conductive layer is electrically connected to a second circuit wire parallel to the first circuit wire (see figure 2).  

Regarding 9, Lim further discloses an additional first bonding pad, wherein the first conductive layer in the first bonding pad is electrically connected to an additional first conductive layer in the additional first bonding pad by a first wire; and the second .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim, as applied to claim 8 above.
Regarding 9, Lim further discloses an additional first bonding pad, wherein the first conductive layer in the first bonding pad is electrically connected to an additional first conductive layer in the additional first bonding pad by a first wire; and the second conductive layer in the first bonding pad is electrically connected to an additional second conductive layer in the additional first bonding pad by a second wire (Lim discloses the detail for one pad only, but obvious to have more of such pads to have the desired functionality.
Additionally, providing additional bonding pads is merely duplicating the known elements. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); and St. Regis Paper Co. v, Bemis Co., 193 USPQ 8.
Therefore, Lim meets the limitation.

.  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su, as applied to claim 8 above.
Regarding 10, Su further  discloses wherein when viewed from the normal direction, a distance between the first wire and the second wire in a direction perpendicular to the normal direction is greater than a shortest distance between the first conductive layer of the first bonding pad and the second conductive layer of the first bonding pad in the direction perpendicular to the normal direction (Obvious from the figure 1 and 2, Also, the shortest distance the first conductive layer and the second conductive layer would be selected based on the degree of isolation to avoid any short circuit, with respect to the thickness of the insulating layer between the first conductive layer and the second conductive layer).   

Allowable Subject Matter
Claims 1-7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1-7:
An electronic device with the limitation “the second bonding pad comprises a third conductive layer, the third conductive layer is adjacent to the second conductive layer, and in the normal direction, a distance between a bottom surface of the third conductive layer and the substrate is different than a distance between a bottom surface of the second conductive layer and the substrate; wherein viewed from the normal direction, at least part of the second conductive layer is between the first conductive layer and the third conductive layer, and wherein the first conductive layer is electrically connected to a first circuit wire and the second conductive layer is electrically connected to a second circuit wire parallel to the first circuit wire” in combination with other claimed limitations of the base claim 1, has not been disclosed by prior art of record taken alone or in combination.

Response to Arguments
Applicant’s arguments with respect to claim(s) 8-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim (US 7,889,302), figure 4, discloses an electronic device with a substrate including a first bonding comprising a first conductive layer (layer forming element 388c), and second conductive layer (layer forming element 351).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISHWARBHAI B PATEL/Primary Examiner, Art Unit 2847 
                                                                                                                                                                                                       IBP / January 22, 2022